                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  EASTERN DIVISION
                                  No. 4:20-cv-00122-D

ASHAKI CRENSHOW,                                )
    Plaintiff,                                  )
                                                )
    V.                                          )                ORDER
                                                )
KILOLO KIJAKAZI,                                )
Acting Commissioner of Social                   )
Security,                                       )
                                                )
               Defendant.                       )



         This matter is before the court on Plaintiffs Motion for Judgment on the Pleadings and

Defendant's Motion for Remand to the Commissioner for Further Administrative Proceedings.

Plaintiff's counsel has been contacted regarding the Government's Motion for Remand.


         Accordingly, for good cause shown, the Court hereby reverses the Commissioner's

decision under sentence four of 42 U.S.C. § 405(g) and remands the case to the Commissioner

for further proceedings. See Shalala v. Schaefer, 509 U.S. 292 (1993); Melkonyan v. Sullivan,

501 U.S. 89 (1991).


         The Clerk of Court is directed to enter a separate judgment pursuant to Rule 58 of the

Federal Rules of Civil Procedure.

                  SO ORDERED this~ day of July, 2021.




           Case 4:20-cv-00122-D Document 20 Filed 07/20/21 Page 1 of 1
